 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

BY AND AMONG

 

WEBXU, INC.,

 

MTPM HOLDINGS, LLC AND

 

M.T. PERFORMANCE MARKETING, INC.

 

Dated: November 30, 2012

 



 

 



 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of November 30, 2012 (this “Agreement”),
by and among WEBXU, INC., a corporation incorporated in the State of Delaware,
(“WEBXU”), on the one hand; and M.T. PERFORMANCE MARKETING, INC. (“MT”), a
corporation incorporated in the State of Delaware, and MTPM HOLDINGS, LLC
(“MTPM”), the MT Shareholder, a corporation incorporated in the State of
Delaware, on the other hand. Each of MT, MT Entities and the MT Shareholder is
sometimes individually referred to herein as “MT”, a “MT Party,” or collectively
as the “MT Parties.” Each of WEBXU and the WEBXU Entities is sometimes
individually referred to as a “WEBXU Party” and collectively as the “WEBXU
Parties”. Each of the Parties to this Agreement is individually referred to
herein as a “Party” and collectively as the “Parties.” Capitalized terms used
herein that are not otherwise defined herein shall have the meanings ascribed to
them in Exhibit A hereto.

 

RECITALS

 

A. MTPM is the owner of and have good and valid title to all of the issued and
outstanding shares of MT (the “MT Shares”), free and clear of any Liens.

 

B. The Board of Directors of WEBXU believes it is advisable and in the best
interests of WEBXU and its stockholders that WEBXU acquire the MT Shares from
MTPM (the “Share Exchange”) pursuant to the terms of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

ARTICLE I

 

Share Exchange; Closing

 

Section 1.1 Exchange of Shares and Cash at Closing. Upon the terms and subject
to the conditions of this Agreement, and in reliance on the representations and
warranties set forth herein, at the Closing, MTPM agrees to convey, assign,
transfer and deliver to WEBXU, and WEBXU agrees to acquire from MTPM, all MTPM’s
right, title and interest in the MT Shares owned of record or beneficially by
MTPM, free and clear of any Liens.

 

(i) Schedule 1.1 hereto sets forth the number and type of MT Shares that MTPM
will convey, assign, transfer and deliver to WEBXU hereunder subject to the
terms of this Agreement at the Closing. In exchange for the MT Shares, at the
Closing, WEBXU shall sell, issue and deliver to MTPM free and clear of all
Liens, subject to the terms and conditions of this Agreement, (i) an aggregate
of up to 13,000,000 shares of WEBXU Common Stock (the “Transaction Shares”).
WEBXU shall issue the Transaction Shares to MTPM based on the following
schedule:

 

a) 11,500,000 shares of Common Stock at the Closing;

 



1

 



  

b) 1,500,000 shares of Common Stock at the close of FY 2013 if the combined
entity of Webxu/MediaTrust achieves greater than $2,000,000 in annual EBITDA

 

Section 1.2 Working Capital. MT agrees to leave all working capital in the
company at Closing.

 

Section 1.3 Closing. The Closing (the “Closing”) of the Share Exchange and the
other transactions contemplated hereby (the “Transactions”), shall take place at
the offices of

WEBXU, 3435 Ocean Park Blvd., Suite 107-282, Santa Monica, California 90405
commencing at 9:00 a.m. local time on the business day following the
satisfaction or waiver of all conditions and obligations of the Parties to
consummate the Transactions contemplated hereby or on such other date and at
such other time as the Parties may mutually determine (the “Closing Date”).

 

Section 1.4 Deliveries of the Parties. At the Closing, (i) the MT Parties
(directly and/or through their nominees) shall deliver to the WEBXU Parties all
stock certificates representing the MT Shares duly endorsed (or with executed
stock powers) so as to make WEBXU the sole owner thereof, together with the
various certificates, instruments, agreements and documents referred to in
Section 8.2 below, and (ii) the WEBXU Parties shall deliver to the MT Parties
the various other certificates, instruments, agreements and documents referred
to in Section 8.1 below.

 

Section 1.5 Further Assurances. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, each of the
Parties shall execute and deliver such other documents and instruments, provide
such materials and information and take such other actions as may be
commercially reasonable, to the extent permitted by law, to fulfill its
obligations under this Agreement and to effectuate and consummate the
Transactions.

 

Section 1.6 Tax Treatment. The Parties intend the Share Exchange to be treated
as a tax-free reorganization under Section 368(a) of the Internal Revenue Code
of 1986, as amended. Notwithstanding the foregoing, the Parties agree and
acknowledge that none of the WEBXU Parties has made any representation, warranty
or covenant regarding the status of the Share Exchange as a tax-free
reorganization.

 

ARTICLE II

 

Representations and Warranties of MT Parties

 

Subject to the exceptions set forth in the Disclosure Schedule of the MT
Parties, each of the MT Parties jointly and severally represents and warrants to
the WEBXU Parties as of the date hereof and as of the Closing as follows:

 

Section 2.1 MT Shares.

 

(a) Good Title. MTPM is the registered and beneficial owner of the MT Shares and
has good and marketable title to the MT Shares, with the right and authority to
sell and deliver such MT Shares. Such shares constitute all of the capital stock
of MT. Upon delivery of the stock certificates duly assigned and delivered under
this Agreement, WEBXU will receive good title to all of the MT Shares, free and
clear of all liens.

  

2

 

  

(b) Capital Structure. The authorized capital stock of MT consists of 50,000,000
shares of Common Stock, no par value, of which 30,949,121 shares are issued and
outstanding. All outstanding shares of the capital stock of MT are duly
authorized, validly issued, fully paid and non-assessable and are not subject to
or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of MT Constituent Instruments or any Contract to which any of the MT
Parties is a party or otherwise bound. There are no bonds, debentures, notes or
other indebtedness having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of the shares of capital stock of MT may vote. There are no options to
purchase shares of MT Common Stock outstanding. There are no warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock- based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which any of the MT Entities is a
party or is bound (A) obligating any of the MT Entities to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in, any
of the MT Entities, or (B) obligating any of the MT Entities to issue, grant,
extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking.

 

Section 2.2 Organization and Standing. Each of the MT Entities is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization or formation. Each of the MT Entities is
duly qualified to do business in each of the jurisdictions in which the property
owned, leased or operated by it or the nature of the business which it conducts
requires qualification, except where the failure to so qualify would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Each of the MT Entities has all requisite power and
authority to own, lease and operate its assets and properties and to carry on
its business as now being conducted.

 

Section 2.3 Authority; Execution and Delivery; Enforceability. Each of the MT
Parties, if an entity, has all requisite or other power and authority to execute
and deliver this Agreement and the other documents to which it is a party and to
consummate the Transactions contemplated hereby and thereby. The execution and
delivery by the MT Parties of this Agreement and the consummation by them of the
Transactions have been duly authorized and approved by the boards of directors
or other governing body of each of the MT Parties (if an entity), such
authorization and approval remains in effect and has not been rescinded or
qualified in any way, and no other proceedings on the part of any such entities
are necessary to authorize this Agreement and the Transactions. Each of this
Agreement and the other documents to which any MT Party is a party has been duly
executed and delivered by such party and constitutes the valid, binding, and
enforceable obligation of each of them, enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws of
general application now or hereafter in effect affecting the rights and remedies
of creditors and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 



3

 



 

Section 2.4 Noncontravention. Neither the execution, delivery, and performance
by the MT Entities of this Agreement nor the consummation of the Share Exchange
will: (a) assuming the taking of any action by (including any authorization,
consent or approval), or in respect of, or any filing with, any Governmental
Authority, violate any laws applicable or relating to the MT Entities; (b)
result in a breach or violation of, or default under, any contractual obligation
of the MT Entities; (c) require any action by (including any authorization,
consent or approval) or in respect of (including notice to), any Person under
any contractual obligation of MT; (d) result in the creation or imposition of a
Lien upon, or the forfeiture of, the Transaction Shares; or (e) result in a
breach or violation of, or default under, the organizational documents of MT.

 

Section 2.5 Subsidiaries. Section 2.5 of the MT Disclosure Schedule, lists as of
the date hereof, all Subsidiaries and affiliated entities of MT and indicates as
to each the type of entity, its jurisdiction of organization and its
shareholders or other equity holders. Except as set forth in Section 2.5 of the
MT Disclosure Schedule, MT does not directly or indirectly own any other equity
or similar interest in or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity. Except as
set forth in Section 2.5 of the MT Disclosure Schedule, MT is the direct or
indirect owner of all outstanding shares of capital stock of its Subsidiaries,
and all such shares are duly authorized, validly issued, fully paid and
non-assessable and are owned by MT free and clear of all Liens. Except as set
forth in Section 2.5 of the MT Disclosure Schedule, there are no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued capital stock or other securities of any
Subsidiaries MT or otherwise obligating any Subsidiaries of MT to issue,
transfer, sell, purchase, redeem or otherwise acquire any such securities.

 

Section 2.6 No Conflicts. The execution and delivery of this Agreement or any of
the other documents contemplated hereby by each of the MT Parties and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, (a) conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien upon any of
the assets and properties of any MT Entity under any provision of: (i) any MT
Constituent Instrument; (ii) any MT Material Contract (as defined in Section
2.19 herein) to which any MT Entity is a party or to or by which it (or any of
its assets and properties) is subject or bound; or (iii) conflict with any
Material Permit of a MT Entity; (b) violate any material Judgment applicable to
any MT Entity, or its properties or assets, (c) terminate or modify, or give any
third party the right to terminate or modify, the provisions or terms of any
Contract to which any MT Entity is a party; or (d) cause any of the assets owned
by any MT Entity to be reassessed or revalued by any Governmental Authority.

 



4

 

 

Section 2.7 Consents and Approvals. No consent, approval, license, permit, order
or authorization of, or registration, declaration or filing with any
Governmental Authority (“Consent”) is required to be obtained or made by or with
respect to any MT Party, in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, except
for (a) such Consents as may be required under applicable state securities laws
and the securities laws of any foreign country; and (b) such other Consents
which, if not obtained or made, would not have a Material Adverse Effect on the
MT Entities and would not prevent or materially alter or delay any of the
Transactions.

 

Section 2.8 Financial Statements. MT has furnished to WEBXU its unaudited
balance sheets for the fiscal year ended December 31, 2011, and YTD through
September 30, 2012 and the related statements of income of MT for the period
then ended and the related consolidated statements of income of MT for the
period then ended, collectively, the “MT Financial Statements”). The MT
Financial Statements fairly present in all material respects the financial
condition and operating results of MT, as of the dates, and for the periods,
indicated therein, and have been prepared in accordance with GAAP, consistently
applied (subject to normal year-end audit adjustments, the effect of which will
not, individually or in the aggregate, be materially adverse and, in the case of
the interim financial statements, the absence of notes that, if presented, would
not, individually or in the aggregate, be materially adverse).

 

Section 2.9 Absence of Certain Changes or Events. Except set forth below in this
Section 2.9, from January 1, 2012 to the date of this Agreement, there has not
been:

 

(a) any event, situation or effect (whether or not covered by insurance) that
has resulted in, or to the MT Entities’ Knowledge, is reasonably likely to
result in, a Material Adverse Effect on the MT Entities, with the exception of
traffic interruptions and some vendor liabilities disclosed to WEBXU management;

 

(b) any damage, destruction or loss to, or any material interruption in the use
of, any of the assets of any of the MT Entities (whether or not covered by
insurance) that has had or could reasonably be expected to have a Material
Adverse Effect on the MT Entities;

 

(c) any material change to a Material Contract by which any of the MT Entities
or any of its respective assets is bound or subject;

 

(d) any mortgage, pledge, transfer of a security interest in, or Lien, created
by any of the MT Entities, with respect to any of its material properties or
assets;

 

(e) any loans or guarantees made by any of the MT Entities to or for the benefit
of its officers or directors, or any members of their immediate families, or any
material loans or guarantees made by the MT Entities to or for the benefit of
any of its employees or any members of their immediate families, in each case,
other than travel advances and other advances made in the ordinary course of its
business;

 

(f) any sale, issuance or grant, or authorization of the issuance of equity
securities of any MT Entities;

 

5

 

 

(g) any amendment to any MT Constituent Instruments, any merger, consolidation,
share exchange, business combination, recapitalization, reclassification of
shares, stock split, reverse stock split or similar transaction involving any MT
Entities;

 

(h) any material Tax election by any MT Entities;

 

(i) any commencement or settlement of any material Actions (as defined below) by
any of the MT Entities; or

 

(j) any negotiations, arrangement or commitment by any of the MT .Entities to
take any of the actions described in this Section 2.9.

 

Section 2.10 No Undisclosed Liabilities. The MT Entities have no material
obligations or liabilities of any nature (matured or un-matured, fixed or
contingent, including any obligations to issue capital stock or other securities
of MT Entities) after December 31, 2011, other than (a) those set forth or
adequately provided for in the most recent Balance Sheet included in the MT
Financial Statements (the “MT Balance Sheet”), (b) those not required to be set
forth in the MT Balance Sheet under U.S. GAAP, and (c) those incurred since the
date of the MT Balance Sheet in the ordinary course of business and not
reasonably likely to result in a Material Adverse Effect on MT Entities. None of
the MT Entities has any Liabilities in respect of a guarantee of any Liability
of any other Person.

 

Section 2.11 Litigation. As of the date of this Agreement, there is no private
or governmental action, suit, inquiry, notice of violation, claim, arbitration,
audit, proceeding (including any partial proceeding such as a deposition) or
investigation (“Action”) pending or threatened in writing against any of the MT
Entities, any of their respective executive officers or directors (in their
capacities as such) or any of their respective properties before or by any
Governmental Authority which (a) adversely affects or challenges the legality,
validity or enforceability of this Agreement or (b) could, if there were an
unfavorable decision, individually or in the aggregate, have or would reasonably
be expected to result in a Material Adverse Effect on the MT Entities. As of the
date of this Agreement, there is no Judgment imposed upon any of the MT Entities
or any of their respective properties, that would prevent, enjoin, alter or
materially delay any of the Transactions contemplated by this Agreement, or that
would reasonably be expected to have a Material Adverse Effect on the MT
Entities. Neither the MT Entities, nor any director or executive officer thereof
(in his or her capacity as such), is or has been the subject of any Action
involving a material claim or material violation of or material liability under
the securities laws of any Governmental Authority or a material claim of breach
of fiduciary duty.

 

Section 2.12 Licenses, Permits, Etc. Each of the MT Entities possesses or will
possess prior to the Closing all Material Permits. As of the date of this
Agreement, all such Material Permits are in full force and effect. To the MT
Entities’ Knowledge, none of the MT Entities is in breach or violation of, or
default under, any such Material Permit, and, to the MT Entities’ Knowledge, no
basis exists which, with notice or lapse of time or both, would constitute any
such breach, violation, nor default, and the Material Permits will continue to
be valid and in full force and effect, on identical terms following the
consummation of the Share Exchange.

 

6

 



 

Section 2.13 Title to Properties.

 

(a) Real Property. No MT Entity owns any real property. The MT Entities have a
valid leasehold interest in and to each of real property for which the MT
Entities entered into a lease (the “MT Real Estate Leases”) free and clear of
all Liens, and none of the MT Real Estate Leases is in default, and, as of the
date of this Agreement, the Chief Executive Officer of MT is not aware of any
default by any of the lessors thereunder, except any such default that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the MT Entities. The MT Entities
have delivered to WEBXU accurate and complete copies of the MT Real Estate
Leases, in each case as amended or otherwise modified and in effect, together
with extension notices and other material correspondence, lease summaries,
notices or memoranda of lease, estoppel certificates and subordination,
non-disturbance and attornment agreements related thereto. With respect to each
MT Real Estate Lease that is a sublease, to the MT Entities’ Knowledge, the
representations and warranties in this Section 2.13(a) are correct with respect
to the underlying lease.

 

(b) Tangible Personal Property. Except as would not reasonably be expected to
have a Material Adverse Effect on the MT Entities, the MT Entities are in
possession of and have good title to, or have valid leasehold interests in or
valid contractual rights to use all tangible personal property as reflected in
the MT Financial Statements, and tangible personal property acquired (and not
otherwise disposed of in the ordinary course of business with a value not
exceeding $1,000) since December 31, 2011 (collectively, the “MT Tangible
Personal Property”). All MT Tangible Personal Property is free and clear of all
Liens, and is in good order and condition, ordinary wear and tear excepted, and
its use complies in all material respects with all applicable Laws.

 

(c) Accounts Receivable. The accounts receivable of the MT Entities reflected in
the MT Balance Sheet included in the MT Financial Statements have been presented
in accordance with U.S. GAAP applied in a manner consistent with the accounting
principles applied in the preparation of the MT Financial Statements.

 

Section 2.14 Intellectual Property. Section 2.14 of the MT Disclosure Schedule
sets forth a description of any patents, trademarks, domain names, copyrights,
and any applications therefore which are material to the conduct of the business
of the MT Entities taken as a whole. The MT Entities own, or are validly
licensed or otherwise have the right to use, all patents trademarks, domain
names and copyrights listed on Section 2.14 of the MT Disclosure Schedules and
all trade names, service marks, computer software and trade secrets material to
the conduct of their business (taken as a whole) as currently conducted (“MT
Intellectual Property Rights”), except for failures to own, license or have
rights to such MT Intellectual Property Rights as would not reasonably be
expected to have a Material Adverse Effect on the MT Entities. Except as set
forth in Section 2.14 of the MT Disclosure Schedule and except as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect on the MT Entities, (i) no claims are pending or, to the
knowledge of MT Entities, threatened that any of the MT Entities is infringing
or otherwise adversely affecting the rights of any Person with regard to any MT
Intellectual Property Right; and (ii) to the Knowledge of MT Entities, no Person
has interfered with, infringed upon, diluted, misappropriated, or violated any
MT Intellectual

 

7

 



 

Property Right. The MT Entities have taken reasonable security measures to
protect the secrecy, confidentiality, and value of all MT Intellectual Property
Rights, including requiring each current employee of the MT Entities to execute
a binding confidentiality agreement, copies or forms of which have been provided
to WEBXU and, to the MT Entities’ Knowledge, there has not been any breach by
any party of such confidentiality agreements.

 

Section 2.15 Taxes.

 

(a) With the exception of 2010 and 2011 Tax Returns yet to be filed, the MT
Entities have timely filed, or have caused to be timely filed on their behalf,
all Tax Returns that are or were required to be filed by or with respect to any
of them, either separately or as a member of group of corporations, pursuant to
applicable Legal Requirements. All Tax Returns filed by (or that include on a
consolidated basis) any of the MT Entities were (and, as to a Tax Return not
filed as of the date hereof, will be) in all respects true, complete and
accurate, except to the extent any failure to file or any inaccuracies in any
filed Tax returns, individually or in the aggregate, have not and would not
reasonably be expected to have a Material Adverse Effect on the MT Entities.
There are no unpaid Taxes claimed to be due by any Governmental Authority in
charge of taxation of any jurisdiction, nor any claim for additional Taxes for
any period for which Tax Returns have been filed, except to the extent any
failure to file or any inaccuracies in any filed Tax returns, individually or in
the aggregate, have not and would not reasonably be expected to have a Material
Adverse Effect on the MT Entities. WEBXU will assume no domestic or
international tax liability, including but not limited to state income tax,
federal income tax, sales or use tax, for any of the MT Entities or affiliated
MT Parties; any and all of these liabilities will be assumed and paid for by
MTPM.

 

(b) None of the MT Entities has received any notice that any Governmental
Authority will audit or examine (except for any general audits or examinations
routinely performed by such Governmental Authorities), seek information with
respect to, or make material claims or assessments with respect to any Taxes for
any period, with the following exceptions; (i) specific notices to MT from
Canada regarding $1,620,003.49 (One Million Six Hundred Twenty Thousand Three
Dollars and Forty Nine Cents) in Canadian taxes due by MT related entities, as
reflected on the most recent MT Balance Sheet; (ii) $145,846.22 (One Hundred
Forty Five Thousand Eight Hundred Forty Six Dollars and Twenty Two Cents) “Due
to MTI” as reflected on the most recent MT Balance Sheet; (iii) a Workman’s
Compensation penalty of approximately $100,000 (One Hundred Thousand) dollars,
represented by MT on the document MT AP Aging 11-20-12 to be assessed to a
predecessor company for 2005-2009; (iv) an Employer’s Health Tax (Canadian)
liability of $286,000 (Two Hundred Eighty Six Thousand) dollars, represented by
MT on the document MT AP Aging 11-20-12 to be assessed to a predecessor company
for 2005-2009. WEBXU will assume no domestic or international tax liability,
including but not limited to state income tax, federal income tax, sales or use
tax, for any of the MT Entities or affiliated MT Parties; any and all of these
liabilities, including but not limited to items (i), (ii), (iii) and (iv) in
this Section 2.15 (b) will be assumed and paid for by MTPM.

 



8

 

 

(c) The MT Financial Statements reflect an adequate reserve for all Taxes
payable by MT Entities (in addition to any reserve for deferred Taxes to reflect
timing differences between book and Tax items) for all taxable periods and
portions thereof through the date of such financial statements. None of the MT
Entities is either a party to or bound by any Tax indemnity, Tax sharing or
similar agreement and the MT Entities currently have no material liability and
will not have any material liabilities for any Taxes of any other Person under
any agreement or by the operation of any Law. No deficiency with respect to any
Taxes has been proposed, asserted or assessed against any of the MT Entities,
and no requests for waivers of the time to assess any such Taxes are pending,
except to the extent any such deficiency or request for waiver, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect on the MT Entities.

 

(d) None of the MT Entities has requested any extension of time within which to
file any Tax Return, which Tax Return has not since been filed. None of the MT
Entities has executed any outstanding waivers or comparable consents regarding
the application of the statute of limitations with respect to any Taxes or Tax
Returns. No power of attorney currently in force has been granted by any of the
MT Entities concerning any Taxes or Tax Return.

 

Section 2.16 Employment Matters.

 

(a) Benefit Plan. The MT Entities maintain vacation, severance, disability,
death benefit, hospitalization, medical or other plans, arrangements or
understandings (whether or not legally binding) providing material benefits to
current or former employees, officers or directors of any of the MT Entities
(collectively, “MT Benefit Plans”). As of the date of this Agreement, there are
severance arrangements currently in effect between the MT Entities and its
current or former employees, officers or directors, which are identified in
Schedule 2.16. WEBXU will honor, with the right to amend, alter, replace or
eliminate at anytime, for any MT employee that will continue their employment
post Closing with WEBXU, the following: (i) the accrued amount of vacation pay
for each continuing employee, with a cap of 3 weeks, and (ii) any disability,
death benefit, hospitalization, medical or health plans that each continuing MT
employee is enrolled in at the Closing. WEBXU will not assume or pay any
severance pay for any MT employees that were contractually entitled to severance
pay per their MT employment agreements; any severance pay shall be assumed and
paid for by MTPM.

 

(b) Labor Matters. There are no labor troubles (including any arbitrations,
grievances, work slowdown, lockout, stoppage, picketing, or strike) pending, or
to the MT Entities’ Knowledge, threatened between any of the MT Entities, on the
one hand, and its employees, on the other hand, and there have been no such
troubles at any time during the past five years. Except as disclosed on Section
2.16(b) of the MT Disclosure Schedule, (a) no employee of the MT Entities is
represented by a labor union, (b) none of the MT Entities is a party to, or
otherwise subject to, any collective bargaining agreement or other labor union
contract, and (c) no petition has been filed or proceedings instituted by or on
behalf of an employee or group of employees of the MT Entities with any labor
relations board seeking recognition of a bargaining representative and there are
no pending or threatened charges or complaints before the National Labor
Relations Board or analogous state of foreign Governmental Entities. None of the
MT Entities, nor any MT Shareholder has implemented any plant closings or layoff
of employees that would constitute a “plant closing” or “mass layoff” within the
meaning of the Worker Adjustment and Retraining Notification Act of 1988 or any
state of local analogy thereto.

 



9

 

 

(c) Ongoing Employment of MT Management. (i) Keith Cohn will receive an
Employment Agreement with WEBXU at the Closing, the form of which is attached
herein as Appendix 1(a), (the “Employment Agreement”). From the Closing date and
continuing through the end of month 6 after the Closing date, should Keith Cohn
resign or be terminated by WEBXU for cause, where cause will be defined by
“Terminated for Cause” section in Keith Cohn Employment Agreement, MTPM shall
immediately return 100% of WEBXU shares it received as part of this transaction.
Beginning on the first day of month 7 after the closing date and continuing
through the end of month 12 after the Closing date, should Keith Cohn resign or
be terminated by WEBXU for cause, where cause will be defined by “Terminated for
Cause” section in Keith Cohn Employment Agreement, MTPM shall return 50% of
WEBXU shares it received as part of this transaction. (ii) Ken Chen will receive
a Consulting Agreement with WEBXU at the Closing, the form of which is attached
herein as Appendix 1(b), (the “Consulting Agreement”). This Consulting Agreement
will include responsibilities for maintaining accounts, a non-compete clause,
and compensation terms to be provided in the Agreement.

 

Section 2.17 Transactions With Affiliates and Employees. None of the executive
officers or directors of MT Entities is presently a party, directly or
indirectly, to any transaction with any of the MT Entities that is required to
be disclosed under Rule 404(a) of Regulation S-K (other than for services as
employees, officers and directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any executive
officer, director or, to the Knowledge of MT Entities, any entity in which any
executive officer or director has a substantial interest or is an officer,
director, trustee or partner.

 

Section 2.18 Insurance. Section 2.18 of the MT Disclosure Schedule sets forth a
complete and accurate list of all current insurance policies, letters of credit,
and surety bonds covering the assets, business, equipment, properties,
operations, employees, officers, and directors of the MT Entities (including
without limitation, all fire, worker’s compensation, property, and general
liability insurance policies). Such policies are currently and will be until the
Closing Date in full force and effect, and all premiums with respect thereto
have been paid to the extent due. Copies of all such policies have been made
available to WEBXU for its inspection. None of the MT Entities is in default
under any of such policies and no notice of cancellation or termination has been
received by the MT Entities or any MT Shareholder with respect to any such
policy.

 

Section 2.19 Material Contracts.

 

(a) MT has made available to WEBXU, prior to the date of this Agreement, true,
correct and complete copies of each of the following written Contracts, as
amended and supplemented to which any of the MT Entities is a party: (i)
agreements that would be considered a material contract pursuant to Item
601(b)(10) of Regulation S-K; (ii) loan agreements or indentures relating to any
indebtedness of the MT Parties; and (iii) agreements pursuant to which any of
the MT Entities receives or pays amounts in excess of $10,000

 



10

 

 

(each, a “MT Material Contract”). A list of each such MT Material Contract is
set forth on Section 2.19 of the MT Disclosure Schedule. As of the date of this
Agreement, none of the MT Entities is in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any Contract to which
it is a party or by which it or any of its properties or assets is bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on the MT
Entities; and, to the Knowledge of the MT Entities, as of the date of this
Agreement, no other Person has violated or breached, or committed any default
under, any Material Contract, except for violations, breaches and defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the MT Entities.

 

(b) Each MT Material Contract is a legal, valid and binding agreement, and is in
full force and effect, and (i) none of the MT Entities is in breach or default
of any MT Material Contract to which it is a party in any material respect; (ii)
no event has occurred or circumstance has existed that (with or without notice
or lapse of time), will or would reasonably be expected to, (A) contravene,
conflict with or result in a violation or breach of, or become a default or
event of default under, any provision of any MT Material Contract; (B) permit MT
Entities or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any MT Material Contract; or (iii) none of the MT Entities
has received notice of the pending or threatened cancellation, revocation or
termination of any MT Material Contract to which it is a party.

 

Section 2.20 Compliance with Applicable Laws and Organizational Documents;
Illegal Payments. The MT Entities are in compliance with all applicable Laws,
including those relating to occupational health and safety and the environment
to which they are subject, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the MT Entities. The MT Entities
are not in breach or violation of, or default under, and to the MT Entities’
Knowledge, and none of the MT Entities have at any time during the previous five
years been in material breach or violation of, or default under its
organizational documents nor is there a basis which could constitute such a
breach, violation or default. To the MT Entities’ Knowledge, in the conduct of
its business, none of the MT Entities have, nor have any of its managers,
officers, employees, or agents, (x) directly or indirectly, given, or agreed to
give, any illegal gift, contribution, payment, or similar benefit to any
supplier, customer, governmental official, or employee or other Person who was,
is or may be in a position to help or hinder the MT Entities (or assist in
connection with any actual or proposed transaction) or made, or agreed to make,
any illegal contribution, or reimbursed any illegal political gift or
contribution made by any other Person, to any candidate for federal, state,
local, or foreign public office or (y) established or maintained any unrecorded
fund or asset or made any false entries on any books or records for any purpose.

 

Section 2.21 Foreign Corrupt Practices. None of the MT Entities, nor to the
Knowledge of the MT Entities, any of their respective Representatives, has, in
the course of its actions for, or on behalf of, the MT Entities, directly or
indirectly, (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (b)
made any direct or indirect unlawful payment to any Governmental Authority or
any

 



11

 

 

foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”); or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment in connection with the operations of MT
Entities to any foreign or domestic government official or employee, except, in
the case of clauses (a) and (b) above, any such items that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on the MT Entities.

 

Section 2.22 Money Laundering Laws. None of the MT Entities has violated any
money laundering statute or any rules and regulations relating to money
laundering statutes (collectively, the “Money Laundering Laws”) and no
proceeding involving any MT Entities with respect to the Money Laundering Laws
is pending or, to the Knowledge of the MT Entities, is threatened.

 

Section 2.23 Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or the Transactions based upon arrangements made by or on behalf of MT
Entities.

 

Section 2.24 OFAC. None of the MT Entities, any director or officer of the MT
Entities, or, to the Knowledge of the MT Entities, any agent, employee,
affiliate or Person acting on behalf of the MT Entities is currently identified
on the specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the MT Entities
have not, directly or indirectly, used any funds, or loaned, contributed or
otherwise made available such funds to any Subsidiary, joint venture partner or
other Person, in connection with any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to, or otherwise in
violation of, any U.S. sanctions administered by OFAC.

 

Section 2.25 Environmental Matters. Each of the MT Entities is in compliance
with, and has not been and is not in material violation of or subject to any
material liability under, any Environmental Law and no proceeding involving any
MT Entities with respect to any Environmental Law is pending or, to the
Knowledge of the officers of the MT Entities, is threatened. During the previous
five years, (a) there has been no release or threatened release by the MT
Entities of any pollutant, petroleum or any fraction thereof, contaminant or
toxic or hazardous material (including toxic mold), substance or waste (each a
“Hazardous Substance”) on, upon, into or from any site currently or heretofore
owned, leased, or otherwise used by the MT Entities, (b) there have been no
Hazardous Substances generated by the MT Entities that have been disposed of or
come to rest at any site that has been included in any published U.S. federal,
state, or local “superfund” site list or any other similar list of hazardous or
toxic waste sites published by any Governmental Authority, (c) there are no
underground storage tanks located on, no PCBs (polychlorinated biphenyls), or
PCB-containing Equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act stored on, any site owned or operated
by the MT Entities, and (e) the MT Entities have made available to WEBXU true,
accurate and complete copies of all material environmental records, reports,
notifications, certificates of need, permits, pending permit applications,
correspondence, engineering studies, and environmental studies or assessments,
in each case as amended and in effect.

 



12

 

 

Section 2.26 Customers and Suppliers. Section 2.26 of the MT Disclosure Schedule
sets forth a list of the current customers and suppliers of the MT Entities as
of the date of this Agreement (determined based on, in the case of customers,
the amount of revenues recognized from such customer and, in the case of
suppliers, the dollar amount of payments made to such supplier). None of the MT
Entities have received written notice that any, and to the MT Entities’
Knowledge no, such customer or supplier plans or has threatened to stop or
materially decrease the rate of business done with the MT Entities. Each
agreement relating to such customers and suppliers has been provided to WEBXU.

 

Section 2.27 Inventory. After considering reserves, all inventories of raw
material, work in process, finished products, goods, spare parts, replacement
and component parts, and office and other supplies used or to be distributed,
licensed or sold in connection with the MT Entities’ business (“Inventory”) (a)
was acquired and has been maintained in the ordinary course of business, (b) is
of good and merchantable quality, (c) consists substantially of a quality,
quantity and condition usable, leasable or saleable in the ordinary course of
business, (d) is valued at the lower of cost or market value, (e) is not subject
to any write-down or write-off. None of the MT Entities is under any liability
or obligation with respect to the return of inventory in the possession of
distributors, wholesalers, retailers, or other customers in excess of
established reserves. None of the MT Entities holds assets or properties on
consignment or holds title to or ownership of any assets or properties in the
possession of others.

 

Section 2.28 Purchase for Investment.

 

(a) MTPM is acquiring the WEBXU Securities for investment and not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and MTPM does not have a present intention of selling, granting any
participation in, or otherwise distributing the same.

 

(b) MTPM understands that the WEBXU Securities are not registered under the
Securities Act on the ground that the sale and the issuance of securities
hereunder is exempt from registration under the Securities Act pursuant to
Section 4(2) thereof, and that WEBXU's reliance on such exemption is predicated
on the representations set forth herein.

 

Section 2.29 Investment Experience. MTPM acknowledges that he or it can bear the
economic risk of his or its investment, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the WEBXU Securities. MTPM acknowledges that neither
the Securities and Exchange Commission (“SEC”), nor the securities regulatory
body of any state or other jurisdiction has received, considered or passed upon
the accuracy or adequacy of the information and representations made in this
Agreement or any of the information provided to MTPM as described in Section
2.30 below.

 



13

 

 

Section 2.30 Information. MTPM has carefully reviewed such information as MTPM
deemed necessary to evaluate an investment in the WEBXU Securities. To the full
satisfaction of MTPM, it has been furnished all materials that it has requested
relating to WEBXU and the issuance of the WEBXU Securities hereunder, and MTPM
has been afforded the opportunity to ask questions of representatives of WEBXU
to obtain any information necessary to verify the accuracy of any
representations or information made or given to MTPM.

 

Section 2.31 Restricted Securities. Each certificate representing WEBXU
Securities issued to MTPM, if in the U.S., shall be endorsed with following
legend:

 

“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR BEYOND
COMMERCE, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR WEBXU, INC. THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

 

Each certificate representing WEBXU Securities issued to MTPM, if outside the
U.S., shall be endorsed with following legends:

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON SECTION 4(2)
OF THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTION MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

MTPM understands that the WEBXU Securities may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the WEBXU Securities or any available exemption from
registration under the Securities Act, the WEBXU Securities must be held
indefinitely. MTPM is aware that the WEBXU Securities may not be sold pursuant
to Rule 144 promulgated under the Securities Act unless all of the conditions of
that Rule are met.

 



14

 

 

ARTICLE III

 

Representations and Warranties of WEBXU

 

WEBXU represents and warrants to the MT Parties as follows:

 

Section 3.1 Organization and Standing. WEBXU is duly organized, validly existing
and in good standing under the laws of the State of Delaware. WEBXU is duly
qualified to do business in each of the jurisdictions in which the property
owned, leased or operated by WEBXU or the nature of the business which it
conducts requires qualification, except where the failure to so qualify would
not reasonably be expected to have a Material Adverse Effect on WEBXU. WEBXU has
the requisite power and authority to own, lease and operate its tangible assets
and properties and to carry on its business as now being conducted and, subject
to necessary approvals of the relevant Government Authorities, as presently
contemplated to be conducted.

 

Section 3.2 Authority; Execution and Delivery; Enforceability. WEBXU has all
requisite corporate power and authority to execute and deliver this Agreement
and the other documents to which it is a Party and to consummate the
Transactions. The execution and delivery by WEBXU of this Agreement and the
consummation by WEBXU of the Transactions have been duly authorized and approved
by the WEBXU Board and no other corporate proceedings on the part of WEBXU are
necessary to authorize this Agreement and the Transactions. All action,
corporate and otherwise, necessary to be taken by WEBXU to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by WEBXU in connection with the Transactions have been
duly and validly taken. Each of this Agreement and any other documents to which
WEBXU is a Party, has been duly executed and delivered by WEBXU and constitutes
the valid, binding, and enforceable obligation of WEBXU, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

Section 3.3 No Conflicts. The execution and delivery of this Agreement and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, (a) conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien (other than
any Liens for Taxes not yet due or delinquent or any statutory Liens arising in
the ordinary course of business by operation of Law and which are not,
individually or in the aggregate, significant) upon any of the assets and
properties of WEBXU, under, any provision of: (i) the Articles of Incorporation
of WEBXU, as amended to the date of this Agreement, or the bylaws of WEBXU, as
amended to the date of this Agreement (the “WEBXU Constituent Instruments”); or
(ii) any WEBXU Contract that has been filed by WEBXU with the SEC and to which
WEBXU is a party or to or by which it (or any of its assets and properties) is
subject or bound; (b) subject to the filings and other matters referred to in
Section 3.4, conflict with any material Judgment or Law applicable to WEBXU, or
its properties or assets; (c) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any Permit applicable to WEBXU; or (d) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any Contract to which WEBXU is a party.

 



15

 

 

Section 3.4 Consents and Approvals. No Consent of, or registration, declaration
or filing with, or permit from, any Governmental Authority is required to be
obtained or made by or with respect to WEBXU in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions, other than (i) any filings as required under applicable securities
laws; and (ii) the procurement of such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, would not have a
Material Adverse Effect on WEBXU and would not prevent, or materially alter or
delay consummation of any of the Transactions.

 

Section 3.5 [Intentionally Omitted]

 

Section 3.6 Absence of Certain Changes or Events. Since the date of the most
recent financial statements included in the WEBXU financial statements provided
to MT prior to the date of this Agreement, there has not been:

 

(a) any event, situation or effect (whether or not covered by insurance) that
has resulted in, or to WEBXU’s Knowledge, is reasonably likely to result in, a
Material Adverse Effect on WEBXU;

 

(b) any damage, destruction or loss to, or any material interruption in the use
of, any of the assets of WEBXU (whether or not covered by insurance) that has
had or could reasonably be expected to have a Material Adverse Effect on WEBXU;

 

(c) any material change to a material Contract by which WEBXU or any of its
assets is bound or subject;

 

(d) any material change in any compensation arrangement or agreement with any
employee, officer, or director;

 

(e) any resignation or termination or planned resignation or termination of
employment of the Chief Executive Officer or Chief Financial Officer of WEBXU;

 

(f) any mortgage, pledge, transfer of a security interest in, or Lien, created
by WEBXU, with respect to any of its material properties or assets;

 

(g) any alteration of WEBXU’s method of accounting or the identity of its
auditors; or

 

(h) any negotiations, arrangement or commitment by WEBXU to take any of the
actions described in this Section 3.6.

 

Section 3.7 Undisclosed Liabilities. WEBXU has no liabilities or obligations of
any nature (whether accrued, absolute, contingent or otherwise) due after the
date hereof other than those (a) set forth or adequately provided for in the
most recent Balance Sheet included in the WEBXU Financial Statements (the “WEBXU
Balance Sheet”), not required to be set forth on the WEBXU Balance Sheet under
U.S. GAAP or (b) incurred since the date of the WEBXU Balance Sheet and not
reasonably likely to result in a Material Adverse Effect on WEBXU.

 



16

 

 

Section 3.8 Litigation. As of the date hereof, there is no Action which (a)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or (b) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect on WEBXU. Neither WEBXU, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

 

Section 3.9 Compliance with Applicable Laws. The WEBXU Entities are in
compliance with all applicable Laws, including those relating to occupational
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on WEBXU.

 

Section 3.10 Broker’s and Finders’ Fees. WEBXU has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any Transaction.

 

Section 3.11 [Intentionally Omitted]

 

Section 3.12 Money Laundering Laws. The operations of WEBXU are and have been
conducted at all times in compliance with Money Laundering Laws and no
proceeding involving WEBXU with respect to the Money Laundering Laws is pending
or, to the Knowledge of WEBXU, is threatened.

 

ARTICLE IV

 

Conduct Prior To The Closing

 

Section 4.1 Covenants of MT Parties. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing Date, the MT Parties agree that each of the MT Entities shall use
commercially reasonable efforts, or cause such entities to use commercially
reasonable efforts, to (except to the extent expressly contemplated by this
Agreement or as consented to in writing by the other Parties), (i) carry on its
business in the ordinary course in substantially the same manner as heretofore
conducted, to pay debts and Taxes when due (subject to good faith disputes over
such debts or Taxes), to pay or perform other obligations when due, and to use
all reasonable efforts consistent with past practice and policies to preserve
intact its present business organizations, and (ii) use its commercially
reasonable efforts consistent with past practice to keep available the services
of its present officers, directors and employees and use its commercially
reasonable efforts consistent with past practice to preserve its relationships
with customers, suppliers, distributors, licensors, licensees, and others having
business dealings with it, to the end that there shall not be a Material Adverse
Effect in its ongoing businesses as of the Closing Date. The MT Parties

 



17

 

 

agree to promptly notify WEBXU of any material event or occurrence not in the
ordinary course of its business that would have or reasonably be expected to
have a Material Adverse Effect on the MT Entities. Without limiting the
generality of the forgoing, during the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement or the
Closing Date, none of the MT Parties shall do, allow, cause or permit any of the
following actions to occur with respect to any of the MT Entities without the
prior written consent of WEBXU, which shall not be unreasonably delayed or
withheld:

 

(a) Charter Documents. Cause or permit any amendments to any of the MT
Constituent Instruments or any other equivalent organizational documents, except
as contemplated by this Agreement;

 

(b) Accounting Policies and Procedures. Change any method of accounting or
accounting principles or practices by MT, except for any such change required by
any Legal Requirement or by a change in any Legal Requirement or U.S. GAAP;

 

(c) Dividends; Changes in Capital Stock. Declare or pay any dividends on or make
any other distributions (whether in cash, stock or property) in respect of any
of its capital stock, or split, combine or reclassify any of its capital stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock;

 

(d) Material Contracts. Enter into any new Material Contract, or violate, amend
or otherwise modify or waive any of the terms of any existing Material Contract,
other than (i) in the ordinary course of business consistent with past practice
or (ii) upon prior consultation with, and prior written consent (which shall not
be unreasonably delayed or withheld) of WEBXU;

 

(e) Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities;

 

(f) Intellectual Property. Transfer or license to any Person or entity any
Intellectual Property Rights other than the license of non-exclusive rights to
Intellectual Property Rights in the ordinary course of business consistent with
past practice;

 

(g) Dispositions. Sell, lease, license or otherwise dispose of or encumber any
of its properties or assets which are material, individually or in the
aggregate, to its business, taken as a whole, except in the ordinary course of
business consistent with past practice;

 

(h) Liabilities. Except in its ordinary course of business, incur any
liabilities; (i) Capital Expenditures. Make any capital expenditures, capital
additions or capital improvements except in the ordinary course of business and
consistent with past practice that do not exceed $10,000 individually or in the
aggregate;

 



18

 

 

(j) Acquisitions. Acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to its business, taken as a whole, or acquire
any equity securities of any corporation, partnership, association or business
organization;

 

(k) Employment. Except as required to comply with Legal Requirements or
agreements or pursuant to plans or arrangements existing on the date hereof, (i)
take any action with respect to, adopt, enter into, terminate or amend any
employment, severance, retirement, retention, incentive or similar agreement,
arrangement or benefit plan for the benefit or welfare of any current or former
director, executive officer or any collective bargaining agreement, (ii)
increase in any material respect the compensation or fringe benefits of, or pay
any bonus to, any director, executive officer, (iii) materially amend or
accelerate the payment, right to payment or vesting of any compensation or
benefits, (iv) pay any material benefit not provided for as of the date of this
Agreement under any benefit plan, or (v) grant any awards under any bonus,
incentive, performance or other compensation plan or arrangement or benefit
plan, including the grant of stock options, stock appreciation rights, stock
based or stock related awards, performance units or restricted stock, or the
removal of existing restrictions in any benefit plans or agreements or awards
made thereunder;

 

(l) Facility. Open or close any facility or office except in the ordinary course
of business;

 

(m) Taxes. Make or change any material election in respect of Taxes, adopt or
change any accounting method in respect of Taxes, file any Tax Return or any
amendment to a Tax Return, enter into any closing agreement, settle any claim or
assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes;

 

(n) Litigation. Initiate, compromise or settle any material litigation or
arbitration proceedings; and

 

(o) Other. Agree, in writing or otherwise, to take any of the actions described
in Sections 4.1(a) through (n) above.

 

Section 4.2 Covenants of WEBXU. From the date hereof until the earlier of the
termination of this Agreement or the Closing Date, WEBXU agrees that WEBXU shall
use commercially reasonable efforts, (except to the extent expressly
contemplated by this Agreement or as consented to in writing by the other
Parties), to (i) carry on its business in the ordinary course in substantially
the same manner as heretofore conducted, to pay debts and Taxes when due or
necessary (subject to good faith disputes over such debts or taxes), to pay or
perform other obligations when due, and to use all reasonable efforts consistent
with past practice and policies to preserve intact its present business
organizations and (ii) use its commercially reasonable efforts consistent with
past practice to keep available the services of its present officers, directors
and employees and use its commercially reasonable efforts consistent with past
practice to preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others

 



19

 

 

having business dealings with it, to the end that there shall not be a Material
Adverse Effect in its ongoing businesses as of the Closing Date. WEBXU agrees to
promptly notify the MT Parties of any material event or occurrence not in the
ordinary course of its business and of any event that would have a Material
Adverse Effect on any of the WEBXU Parties. Without limiting the generality of
the forgoing, during the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Closing Date, the
WEBXU Parties shall not do, allow, cause or permit any of the following actions
to occur without the prior written consent of the MT Parties, which consent
shall not be unreasonably delayed or withheld:

 

(a) Charter Documents. None of the WEBXU Parties shall adopt or propose any
change in any of their constituent instruments, except for such amendments
required by any Legal Requirement, the rules and regulations of the SEC, or by
the securities exchange on which the WEBXU Common Stock is listed for trading.

 

(b) Accounting Policies and Procedures. WEBXU shall not change any method of
accounting or accounting principles or practices by WEBXU, except for any such
change required by any Legal Requirement or by a change in any Legal Requirement
or U.S. GAAP;

 

(c) Other. Agree in writing or otherwise to take any of the actions described in
Sections 4.2(a) through (c) above.

 

ARTICLE V

 

Covenants of the MT Parties

 

Section 5.1 Access to Information. Except as required pursuant to any
confidentiality agreement or similar agreement or arrangement to which any MT
Party is subject, between the date of this Agreement and the Closing Date,
subject to WEBXU’s undertaking to use its commercially reasonable efforts to
keep confidential and protect the Trade Secrets of the MT Parties against any
disclosure, the MT Parties will permit WEBXU and its Representatives reasonable
access at dates and times agreed upon by the applicable MT Party and WEBXU, to
all of the books and records of the MT Entities which the WEBXU determines are
necessary for the preparation of such filings or submissions in accordance with
SEC rules and regulations as are necessary to consummate the Transactions and as
are necessary to respond to requests of the SEC’s staff, WEBXU’s accountants and
relevant Governmental Authorities. Notwithstanding anything to the contrary
contained herein, the WEBXU Parties may make a disclosure otherwise prohibited
by this Section 5.1 if required by applicable law or regulation or regulatory,
administrative or legal process (including, without limitation, by oral
questions, interrogatories, requests for information, subpoena of documents,
civil investigative demand or similar process) or the rules and regulations of
the SEC or any stock exchange or trading system having jurisdiction over WEBXU
Parties. In the event that any WEBXU Party or any of its Representatives is
requested or required to disclose any Trade Secrets of MT Parties as provided in
the proviso in the immediately preceding sentence, such WEBXU Party shall
provide the MT Entities with prompt written notice of any such request or
requirement so that the MT Entities may seek a protective order or other
appropriate remedy.

 



20

 

 

Section 5.2 Fulfillment of Conditions. The MT Parties shall use their
commercially reasonable efforts to fulfill the conditions specified in Article
VIII to the extent that the fulfillment of such conditions is within their
control. The foregoing obligation includes (a) the execution and delivery of
documents necessary or desirable to consummate the Transactions contemplated
hereby, and (b) taking or refraining from such actions as may be necessary to
fulfill such conditions (including using their commercially reasonable efforts
to conduct their business in such manner that on the Closing Date the
representations and warranties of the each of the MT Entities contained herein
shall be accurate as though then made, except as contemplated by the terms
hereof).

 

Section 5.3 Disclosure of Certain Matters. From the date hereof through the
Closing Date, each of the MT Entities shall give WEBXU prompt written notice of
any event or development that occurs that is of a nature that, individually or
in the aggregate, would have or reasonably be expected to have a Material
Adverse Effect on the MT Entities.

 

Section 5.4 Regulatory and Other Authorizations; Notices and Consents.

 

(a) The MT Entities shall use their commercially reasonable efforts to obtain
all material Consents that may be or become necessary for their execution and
delivery of, and the performance of their obligations pursuant to, this
Agreement and the Transaction Documents and will cooperate with WEBXU in
promptly seeking to obtain all such authorizations, consents, orders and
approvals.

 

(b) Each MT Entity shall give promptly such notices to third parties and use its
or their commercially reasonable efforts to obtain such third party consents and
estoppel certificates as are required to consummate the Transactions.

 

(c) MT shall cooperate and use commercially reasonable efforts to assist WEBXU
in giving such notices and obtaining such consents and estoppel certificates as
are required to consummate the Transactions.

 

ARTICLE VI

 

Covenants of WEBXU

 

Section 6.1 Fulfillment of Conditions. From the date hereof to the Closing Date,
WEBXU shall use its commercially reasonable efforts to fulfill the conditions
specified in Article VIII to the extent that the fulfillment of such conditions
is within its control. The foregoing obligation includes (a) the execution and
delivery of documents necessary or desirable to consummate the Transactions, and
(b) taking or refraining from such actions as may be necessary to fulfill such
conditions (including using its commercially reasonable efforts to conduct the
business of WEBXU in such manner that on the Closing Date the representations
and warranties of WEBXU contained herein shall be accurate as though then made).

 

Section 6.2 Disclosure of Certain Matters. From the date hereof through the
Closing Date, WEBXU shall give MT prompt notice of any event or development that
occurs that is of a nature that, individually or in the aggregate, would have or
reasonably be expected to have a Material Adverse Effect on WEBXU.

  

21

 

 

Section 6.3 Regulatory and Other Authorizations; Notices and Consents. WEBXU
shall use its commercially reasonable efforts to obtain all authorizations,
consents, orders and approvals of all Governmental Authorities and officials
that may be or become necessary for its execution and delivery of, and the
performance of its obligations pursuant to, this Agreement and the Transaction
Documents to which it is a party and will cooperate fully with MT in promptly
seeking to obtain all such authorizations, consents, orders and approvals.

 

Section 6.4 Valid Issuance of Shares. The Transaction Shares to be issued to
MTPM hereunder will be duly authorized, validly issued, fully paid and
nonassessable and, when issued and delivered in accordance with the terms hereof
for the consideration provided for herein, will be validly issued and will
constitute a valid, binding and enforceable obligation of WEBXU in accordance
with their terms and will have been issued in compliance with all applicable
federal and state securities laws.

 

ARTICLE VII

 

Additional Agreements and Covenants

 

Section 7.1 Disclosure Schedules. Each of Parties shall, as of the Closing Date,
have the obligation to supplement or amend their respective Disclosure Schedules
being delivered concurrently with the execution of this Agreement and annexes
and exhibits hereto with respect to any matter hereafter arising or discovered
which resulted in, or could reasonably be expected to result in a Material
Adverse Effect on such Party. The obligations of the Parties to amend or
supplement their respective Disclosure Schedules being delivered herewith shall
terminate on the Closing Date. Notwithstanding any such amendment or
supplementation, the representations and warranties of the Parties shall be made
with reference to the Disclosure Schedules as they exist at the time of
execution of this Agreement.

 

Section 7.2 Lock-Up Agreement(s). As soon as practicable following the execution
of this Agreement, but in any event prior to the Closing Date, MTPM shall
execute and enter into a lock-up agreement substantially in the form attached
hereto as Exhibit B (the “Lock-Up Agreement”).

 

Section 7.3 Confidentiality. Between the date hereof and the Closing Date, each
of WEBXU, the MT Parties shall hold and shall cause their respective
Representatives to hold in strict confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of law or by the
rules and regulations of, or pursuant to any agreement of a stock exchange or
trading system, all documents and information concerning the other Party
furnished to it by such other Party or its Representatives in connection with
the Transactions, except to the extent that such information can be shown to
have been (a) previously known by the Party to which it was furnished, (b) in
the public domain through no fault of such Party, or (c) later lawfully acquired
by the Party to which it was furnished from other sources, which source is not a
Representative of the other Party, and each Party shall not release or disclose
such information to any other Person, except its Representatives in connection
with this Agreement. Each Party shall be deemed to have satisfied its
obligations to hold confidential information concerning or supplied by the other
Party in connection with the Transactions, if it exercises the same care as it
takes to preserve confidentiality for its own similar information.

  

22

 

 

Section 7.4 Public Announcements. From the date of this Agreement until the
Closing or termination of this Agreement, WEBXU shall prepare all press releases
and public announcements pertaining to this Agreement and the Transactions
governed by it, and none of the foregoing shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transaction without the prior consent of WEBXU (in the case of MT Entities) or
any MT Entities (in the case of WEBXU), except as required by Law or by the
rules and regulations of, or pursuant to any agreement of, a stock exchange or
trading system. Each Party will not unreasonably withhold approval from the
others with respect to any press release or public announcement. If any Party
determines with the advice of counsel that it is required to make this Agreement
and the terms of the transaction public or otherwise issue a press release or
make public disclosure with respect thereto, it shall at a reasonable time
before making any public disclosure, consult with the other Parties regarding
such disclosure, seek such confidential treatment for such terms or portions of
this Agreement or the transaction as may be reasonably requested by the other
Parties and disclose only such information as is legally compelled to be
disclosed. This provision will not apply to communications by any Party to its
counsel, accountants and other professional advisors.

 

ARTICLE VIII

 

Conditions to Closing

 

Section 8.1 MT Parties Conditions Precedent. The obligations of the MT Parties
to enter into and complete the Closing are subject, at the option of the MT
Parties, to the fulfillment on or prior to the Closing Date of the following
conditions by WEBXU, any one or more of which may be waived by MT in writing.

 

(a) Representations and Covenants. The representations and warranties of the
WEBXU Parties contained in this Agreement shall be true on and as of the Closing
Date except where the failure of such representations or warranties to be so
true and correct, individually or in the aggregate, has not had or would not
reasonably be expected to have a Material Adverse Effect on the WEBXU Parties
and each of the WEBXU Parties shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by each of them on or prior to the Closing Date.

 

(b) Litigation. No action, suit or proceeding (i) shall have been instituted
before any court or governmental or regulatory body or instituted by any
Governmental Authorities to restrain, modify or prevent the carrying out of the
Transactions, or to seek damages or a discovery order in connection with such
Transactions, or (ii) which has or may have, in the reasonable opinion of MT, a
Material Adverse Effect on the MT Entities.

 

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date hereof which has
had or is reasonably likely to cause a Material Adverse Effect on WEBXU.

 

(d) Deliveries. The deliveries required to be made by WEBXU shall have been made
by WEBXU.

  

23

 

 

(e) Governmental Approval. The Parties shall have timely obtained from each
Governmental Authority all approvals, waivers and consents, if any, necessary
for consummation of or in connection with this Agreement and the Transactions
contemplated hereby.

 

(f) Transaction Documents. The Transaction Documents shall have been executed
and delivered by the Parties.

 

(g) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting any WEBXU Party’s conduct or operation of the business of the
WEBXU Parties following the Share Exchange shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
Governmental Authority, domestic or foreign, seeking the foregoing be pending.

 

Section 8.2 WEBXU Conditions Precedent. The obligations of WEBXU to enter into
and complete the Closing are subject, at the option of WEBXU, to the fulfillment
on or prior to the Closing Date of the following conditions by each of the MT
Parties, any one or more of which may be waived by WEBXU in writing:

 

(a) Representations and Covenants. The representations and warranties of the MT
Parties contained in this Agreement shall be true on and as of the Closing Date
except where the failure of such representations or warranties to be so true and
correct, individually or in the aggregate, has not had or would not reasonably
be expected to have a Material Adverse Effect on the MT Parties and each of the
MT Parties shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by each of them on or prior to the Closing Date, and the MT Parties shall
have delivered to WEBXU a certificate, dated the Closing Date, to the foregoing
effect.

 

(b) Litigation. No action, suit or proceeding (i) shall have been instituted
before any court or governmental or regulatory body or instituted by any
Governmental Authorities to restrain, modify or prevent the carrying out of the
Transactions, or to seek damages or a discovery order in connection with such
Transactions, or (ii) which has or may have, in the reasonable opinion of WEBXU,
a Material Adverse Effect on WEBXU.

 

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since January 1, 2012, which
has had or is reasonably likely to cause a Material Adverse Effect on any of the
MT Entities.

 

(d) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting any MT Entities’ conduct or operation of the business of any of
the MT Entities following the Share Exchange shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
Governmental Authority, domestic or foreign, seeking the foregoing be pending.

  

24

 

 

(e) Deliveries. All other deliveries required to be made by the MT Parties shall
have been made by them.

 

(f) Governmental Approval. The Parties shall have timely obtained from each
Governmental Authority all approvals, waivers and consents, if any, necessary
for consummation of or in connection with this Agreement and the Transactions
contemplated hereby.

 

(g) Employment Agreements. Keith Cohn, the Chief Executive Officer of MT, and
Ken Chen shall have entered into employment or consulting agreements with WEBXU,
the form of which is attached herein as Appendix 1(a) and (b) (the “Employment
Agreement”).

 

(h) Transaction Documents. The Transaction Documents shall have been executed
and delivered by the Parties.

 

ARTICLE IX

 

Indemnification

 

Section 9.1 Survival. The representations, warranties, covenants and agreements
contained in or made pursuant to this Agreement and any certificate delivered
pursuant hereto shall survive the execution and delivery of this Agreement and
the Closing, and thereafter shall survive for a period of eighteen (18) months
after Closing. The term during which any representation, warranty, or covenant
survives hereunder is referred to as the “Survival Period.” Except as expressly
provided in this paragraph, no claim for indemnification hereunder may be made
after the expiration of the Survival Period.

 

Section 9.2 Indemnification by MT.

 

(a) Each of the MT Parties shall, subject to the terms hereof, indemnify, defend
and hold harmless WEBXU (which term, for the purposes of this Article IX shall
include any of WEBXU’s successors) and permitted assigns (the “WEBXU Indemnified
Parties”) from and against any liabilities, loss, claims, damages, fines,
penalties, expenses (including costs of investigation and defense and reasonable
attorneys’ fees and court costs) (collectively, “Damages”) arising from: (i) any
breach of any representation or warranty made by the MT Parties in Article II
hereof or in any certificate delivered by the MT Parties pursuant to this
Agreement; or (ii) any breach by any MT Party of its covenants or obligations in
this Agreement to be performed or complied with by such MT Party at or prior to
the Closing.

 

Section 9.3 Indemnification by WEBXU.

 

(a) WEBXU shall, subject to the terms hereof, indemnify, defend and hold
harmless each of the MT Parties and their respective successors and permitted
assigns (the “MT Indemnified Parties”) from and against any Damages arising
from: (i) any breach of any representation or warranty made by the WEBXU Parties
in Article III hereof or in any certificate delivered by WEBXU pursuant to this
Agreement; or (ii) any breach by any WEBXU Party, of its covenants or
obligations in this Agreement to be performed or complied with by such WEBXU
Party at or prior to the Closing.

 

25

 

  

Section 9.4 Limitations on Indemnity.

 

(a) Notwithstanding any other provision in this Agreement to the contrary, the
WEBXU Indemnified Parties shall not be entitled to indemnification pursuant to
Section 9.2, unless and until the aggregate amount of Damages to the WEBXU
Indemnified Parties with respect to such matters under Section 9.2 exceeds
$25,000 (the “Deductible”), and then only to the extent such Damages exceed the
Deductible.

 

(b) Notwithstanding any other provision in this Agreement to the contrary, no MT
Party shall be entitled to indemnification pursuant to Section 9.3, unless and
until the aggregate amount of Damages with respect to such matters under Section
9.3 exceeds the Deductible, and then only to the extent such Damages exceed the
Deductible.

 

(c) In no event shall any Party hereto have any liability to the other Parties
hereto for any consequential, special, punitive or indirect loss or damage
whether or not any claim for such damages is based on tort or contract or that
such Party knew or should have known the likelihood of such damages in any
circumstances.

 

(d) Notwithstanding any other provision in this Agreement to the contrary, in
the event that MT is determined to be liable for any Damages, the compensation
for such Damages to WEBXU will be limited to the return of all shares given to
MTPM for consummation of this Share Exchange between the Parties. The maximum
compensation to WEBXU in this event will be the total shares given per Section
1.1 of this Agreement.

 

Section 9.5 Defense of Third Party Claims. If a Party determines to make a claim
for indemnification hereunder (each as applicable an “Indemnitee”), such Party
as applicable shall notify the indemnifying party (an “Indemnitor”) of the claim
in writing promptly after receiving notice of any action, lawsuit, proceeding,
investigation, demand or other claim against the Indemnitee (if by a third
party), describing the claim, the amount thereof (if known and quantifiable) and
the basis thereof in reasonable detail (such written notice, an “Indemnification
Notice”); provided that the failure to so notify an Indemnitor shall not relieve
the Indemnitor of its obligations hereunder except to the extent that (and only
to the extent that) such failure shall have caused the damages for which the
Indemnitor is obligated to be greater than such damages would have been had the
Indemnitee given the Indemnitor prompt notice hereunder. Any Indemnitor shall be
entitled to participate in the defense of such action, lawsuit, proceeding,
investigation or other claim giving rise to an Indemnitee’s claim for
indemnification at such Indemnitor’s expense, and at its option shall be
entitled to assume the defense thereof by appointing a reputable counsel
reasonably acceptable to the Indemnitee to be the lead counsel in connection
with such defense; provided, that the Indemnitee shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose; provided, however, that the fees and expenses of such separate
counsel shall be borne by the Indemnitee and shall

  

26

 

 

not be recoverable from such Indemnitor under this Article IX. If the Indemnitor
shall control the defense of any such claim, the Indemnitor shall be entitled to
settle such claims; provided, that the Indemnitor shall obtain the prior written
consent of the Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed) before entering into any settlement of a claim or
ceasing to defend such claim if, pursuant to or as a result of such settlement
or cessation, injunctive or other equitable relief will be imposed against the
Indemnitee or if such settlement does not expressly and unconditionally release
the Indemnitee from all liabilities and obligations with respect to such claim.
If the Indemnitor assumes such defense, the Indemnitor shall not be liable for
any amount required to be paid by the Indemnitee that exceeds, where the
Indemnitee has unreasonably withheld or delayed consent in connection with the
proposed compromise or settlement of a third party claim, the amount for which
that third party claim could have been settled pursuant to that proposed
compromise or settlement. In all cases, the Indemnitee shall provide its
reasonable cooperation with the Indemnitor in defense of claims or litigation,
including by making employees, information and documentation reasonably
available. If the Indemnitor shall not assume the defense of any such action,
lawsuit, proceeding, investigation or other claim, the Indemnitee may defend
against such matter as it deems appropriate; provided that the Indemnitee may
not settle any such matter without the written consent of the Indemnitor (which
consent shall not be unreasonably withheld, conditioned or delayed) if the
Indemnitee is seeking or will seek indemnification hereunder with respect to
such matter.

 

Section 9.6 Determining Damages. The amount of Damages subject to
indemnification under Section 9.2 or Section 9.3 shall be calculated net of (i)
any Tax Benefit inuring to the Indemnitee on account of such Damages, (ii) any
insurance proceeds or other amounts under indemnification agreements received or
receivable by the Indemnitee on account of such Damages. If the Indemnitee
receives a Tax Benefit on account of such Damages after an indemnification
payment is made to it, the Indemnitee shall promptly pay to the Person or
Persons that made such indemnification payment the amount of such Tax Benefit at
such time or times as and to the extent that such Tax Benefit is realized by the
Indemnitee. For purposes hereof, “Tax Benefit” shall mean any refund of Taxes to
be paid or reduction in the amount of Taxes which otherwise would be paid by the
Indemnitee, in each case computed at the highest marginal tax rates applicable
to the recipient of such benefit. To the extent Damages are recoverable by
insurance, the Indemnitees shall take all commercially reasonable efforts to
obtain maximum recovery from such insurance. In the event that an insurance or
other recovery is made by any Indemnitee with respect to Damages for which any
such Person has been indemnified hereunder, then a refund equal to the aggregate
amount of the recovery shall be made promptly to the Person or Persons that
provided such indemnity payments to such Indemnitee. The Indemnitors shall be
subrogated to all rights of the Indemnitees in respect of Damages indemnified by
the Indemnitors. The Indemnitees shall take all commercially reasonable efforts
to mitigate all Damages upon and after becoming aware of any event which could
reasonably be expected to give rise to Damages. For Tax purposes, the Parties
agree to treat all payments made under this Article IX as adjustments to the
consideration received for the MT Shares.

 

Section 9.7 Remedies. The remedies provided in this Article IX will not be
exclusive of or limit any other remedies that may be available to the Parties.

  

27

 

 

Section 9.8 Limitation on Recourse; No Third Party Beneficiaries.

 

(a) No claim shall be brought or maintained by any Party or its respective
successors or permitted assigns against any officer, director, partner, member,
agent, representative, Affiliate, equity holder, successor or permitted assign
of any Party which is not otherwise expressly identified as a Party, and no
recourse shall be brought or granted against any of them, by virtue of or based
upon any alleged misrepresentation or inaccuracy in or breach of any of the
representations, warranties, covenants or obligations of any Party set forth or
contained in this Agreement or any exhibit or schedule hereto or any certificate
delivered hereunder.

 

(b) Except as set forth in Section 9.3, the provisions of this Article IX are
for the sole benefit of the Parties and nothing in this Article IX, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Article IX.

 

ARTICLE X

 

Termination

 

Section 10.1 Methods of Termination. Unless waived by the Parties hereto in
writing, the Transactions may be terminated and/or abandoned at any time but not
later than the Closing:

 

(a) by mutual written consent of the Parties;

 

(b) by either WEBXU or the MT Parties, if the Closing has not occurred by the
later of (i) December 1, 2012, or (ii) such other date that has been agreed by
the Parties;

 

(c) by any MT Party, if there has been a breach by WEBXU of any representation,
warranty, covenant or agreement contained in this Agreement which has prevented
the satisfaction of the conditions to the obligations of the MT Parties at the
Closing under Section 8.1(a) and such violation or breach has not been waived by
the MT Parties or cured by the WEBXU Parties within ten (10) business days after
written notice thereof from the MT Parties;

 

(d) by WEBXU, if there has been a breach by the MT Parties of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
WEBXU Parties at the Closing under Section 8.2(a) and such violation or breach
has not been waived by the WEBXU Parties or cured by the MT Parties within ten
(10) business days after written notice thereof from the WEBXU Parties;

 

Section 10.2 Effect of Termination.

 

(a) In the event of termination and abandonment by either WEBXU or the MT
Parties, or all of them, pursuant to Section 10.1 hereof, written notice thereof
shall forthwith be given to the other Party, and except as set forth in this
Section 10, all further obligations of the Parties shall terminate, no Party
shall have any right against the other Party hereto, and each Party shall bear
its own costs and expenses. Nothing contained in this Section 10.2 shall relieve
any party from liability for any breach of this Agreement prior to such
termination.

 

28

 

 

(b) If the Transactions contemplated by this Agreement are terminated and/or
abandoned as provided herein:

 

(i) each Party hereto will destroy all documents, work papers and other material
(and all copies thereof) of the other Party relating to the Transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the Party furnishing the same; and

 

(ii) all confidential information received by either Party hereto with respect
to the business of the other Party hereto shall be treated in accordance with
Section 7.2 hereof, which shall survive such termination or abandonment.
Notwithstanding anything herein to the contrary, Article X and Article XI shall
survive termination of this Agreement.

 

ARTICLE XI

 

Miscellaneous

 

Section 11.1 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the addresses set forth on the signature
pages hereto (or at such other address for a Party as shall be specified in
writing to all other Parties).

 

Section 11.2 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
all of the Parties hereto. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

Section 11.3 Expenses. Each Party shall be responsible for its own Expenses in
connection with this Agreement and the transaction contemplated hereby.

 

Section 11.4 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

Section 11.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that Transactions are fulfilled to
the extent possible.

 

29

 

  

Section 11.6 Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

Section 11.7 Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with all Exhibits, Annexes and Schedules hereto (a) constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the Transactions and (b) are
not intended to confer upon any Person other than the Parties any rights or
remedies.

 

Section 11.8 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

 

Section 11.9 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties. Any purported assignment without such consent
shall be void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

Section 11.10 Arbitration. Any dispute, controversy or claim arising out of,
relating to, or in connection with, this Agreement or the transactions
contemplated hereby shall be finally settled by binding arbitration. The
arbitration shall be conducted and the arbitrator chosen in accordance with the
rules of the American Arbitration Association in effect at the time of the
arbitration, except as they may be modified herein or by mutual agreement of
each of WEBXU and the MT Parties. In connection with any such arbitration, each
Party shall be afforded the opportunity to conduct discovery in accordance with
the Federal Rules of Civil Procedure. The seat of the arbitration shall be in
Los Angeles, California. Each of WEBXU and the MT Parties hereby irrevocably
submits to the jurisdiction of the arbitrator in Los Angeles, California, and
waives any defense in an arbitration based upon any claim that such party is not
subject personally to the jurisdiction of such arbitrator, that such arbitration
is brought in an inconvenient forum or that such venue is improper. The arbitral
award shall be in writing and shall be final and binding on each of the parties
to this Agreement. The award may include an award of costs, including reasonable
attorneys’ fees and disbursements and may also include injunctive relief.
Judgment upon the award may be entered by any court having jurisdiction thereof
or having jurisdiction over the parties or their assets. Each of WEBXU and the
MT Parties acknowledges and agrees that by agreeing to these arbitration
provisions each of the parties hereto is waiving any right that such party may
have to a jury trial with respect to the resolution of any dispute under this
Agreement or the transactions contemplated hereby.

 

30

 

 

[Signature Page Follows]

 

31

 

  

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Address: WEBXU, INC. 3435 Ocean Park Blvd, Ste 107-282     Santa Monica, CA
90405     Attn: Executive Chairman       By: /s/ Matt Hill   Name: Matt Hill  
Title: Executive Chairman       Address: M.T. PERFORMANCE MARKETING, INC. 11100
Santa Monica Blvd, Suite 725     Los Angeles, CA 90025     Attn: CEO       By:
/s/ Keith Cohn   Name: Keith Cohn   Title: CEO       Address: MTPM HOLDINGS, LLC
11100 Santa Monica Blvd, Suite 725     Los Angeles, CA 90025     Attn: CEO      
By: /s/ Keith Cohn   Name: Keith Cohn   Title: CEO

  

MTPM SHAREHOLDER INDIVIDUAL OFFICER SIGNATURES:   /s/ Keith Cohn   KEITH COHN:  

  

32

 



 

Exhibit A

 

Definitions

 

“MT Constituent Instruments” means MT’s Certificate of Incorporation and Bylaws,
each as amended through the date hereof.

 

“MT Entities” means, collectively, MT and any parent or subsidiary of MT.

 

“Affiliates” shall mean any Person that directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
fifty percent (50%) or more of the voting securities of a second Person shall be
deemed to control that second Person. For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.

 

“WEBXU Common Stock” means the Common Stock of WEBXU, $.001 par value per share.

 

“WEBXU Entities” means collectively, WEBXU and any wholly-owned Subsidiary of
WEBXU.

 

“WEBXU Securities” means, collectively, the Transaction Shares and the Earn-Out
Shares.

 

“Contract” means a contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

“Environmental Law” shall mean any Legal Requirement that requires or relates
to:

 

(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;

 

(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

 

(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

 

(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the environment when
used or disposed of;

 

(e) protecting resources, species, or ecological amenities;

  

33

 

 

(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

 

(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or

 

(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall mean all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party on its behalf in
connection with or related to the authorization, preparation, diligence,
negotiation, execution and performance of this Agreement and the Transaction
Documents.

 

“Governmental Authority” means any national, federal, state, provincial, local
or foreign government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body of
competent jurisdiction, or other governmental authority or instrumentality,
domestic or foreign.

 

“Judgment” means any judgment, order or decree.

 

“Knowledge”, (i) with respect to the MT Entities shall mean the actual knowledge
of Keith Cohn, and (ii) with respect to WEBXU shall mean the actual knowledge of
Keith Schaefer.

 

“Law(s)” means any law, statute, ordinance, rule, regulation, order, writ,
injunction or decree.

 

“Legal Requirement” means any federal, state, local, municipal, provincial,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authorities (or under
the authority of any national securities exchange upon which WEBXU Securities
then listed or traded)

 

“Liens” means any liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances.

 

“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of such Person and
its subsidiaries, taken as a whole.

 

“Permits” mean all governmental franchises, licenses, permits, authorizations
and approvals necessary to enable a Person to own, lease or otherwise hold its
properties and assets and to conduct its businesses as presently conducted.

 

34

 

 

“Person” shall mean an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.

 

“Representatives” of either Party shall mean such Party’s employees,
accountants, auditors, actuaries, counsel, financial advisors, bankers,
investment bankers and consultants and any other person acting on behalf of such
Party.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” an entity shall be deemed to be a “Subsidiary” of another Person if
(a) such Person directly or indirectly owns, beneficially or of record, an
amount of voting securities of other interests in such entity that is sufficient
to enable such Person to elect at leased a majority of the members of such
entity’s board of directors or other governing body, or (b) at least 50% of the
outstanding equity or financial interests of such entity.

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Authority, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

“Trade Secrets” means all trade secrets under applicable law and other rights in
know- how and confidential or proprietary information, processing, manufacturing
or marketing information, including new developments, inventions, processes,
ideas or other proprietary information that provides advantages over competitors
who do not know or use it.

 

“Transaction Documents” means this Agreement, the Lock-Up Agreement, the
Employment Agreement and any ancillary documents or Appended documents.

 

“U.S. GAAP” means generally accepted accounting principles of the United States.

  

35

 

 

Exhibit B

 

Lock-Up/Leak-Out Agreement

 

THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of
November 30, 2012, by and among Webxu, Inc., a Delaware corporation (the
“Company”), and the undersigned owner of the shares of the Company’s common
stock, $.001 par value per share (the “Common Stock”), set forth opposite the
undersigned’s name on the signature page of this Agreement.

 

RECITALS:

 

WHEREAS, the Company and the undersigned, are parties to that certain Share
Exchange Agreement dated on or about November 30, 2012 (the “Share Exchange
Agreement”), a copy of which is annexed hereto and incorporated herein by this
reference, pursuant to which (concurrently with the execution of this Agreement)
the undersigned received the shares of Common Stock from the Company; and

 

WHEREAS, as contemplated and required by the Share Exchange Agreement, the
undersigned desires to enter into this Agreement and restrict the sale,
assignment, transfer, conveyance, hypothecation or alienation of all shares of
Common Stock contemplated as being issued under the Share Exchange Agreement,
all on the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. The undersigned hereby agree that, during the period beginning on the date
hereof and ending on the “final lock up date” hereof (the “Lock-Up Period”), the
undersigned will not sell, assign, pledge or otherwise transfer any of the
Shares that the undersigned beneficially owns, including (i) all shares of
Common Stock that the undersigned may receive as a stock dividend or other
distribution on shares of Common Stock, and (ii) all other securities of the
Company that the undersigned may receive in a recapitalization or similar
transaction (the “Lock-up Shares”), and the undersigned agrees not to take any
of the preceding actions, without the Company’s prior written consent. In
addition, the undersigned agrees that, during the Lock-Up Period, the
undersigned will not engage in (i) any short sale of any Lock-up Shares or other
Common Stock, (ii) any hedging transaction regarding the Lock-up Shares or other
Common Stock, or (ii) any grant of a put or call option regarding the Lock-up
Shares or other Common Stock.

 

2. Notwithstanding Section 1, the Lock-up Shares may be transferred or sold
under the following circumstances:

 

A) The undersigned may transfer (i) all or any portion of the Lock-up Shares as
a bona fide gift or gifts, provided that the donee or donees thereof agree to be
bound by the restrictions set forth herein, and (ii) all or any portion of the
Lock-up Shares to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound by the restrictions set forth herein,
and provided further than any such transfer shall not involve a disposition for
value. For purposes hereof, “immediate family and friends” shall mean any
relationship by blood, marriage, adoption, or close business relationship.

 

36

 

  

B) After the first annual anniversary of the issuance of the shares, if the
Trading Limit as defined below has been satisfied, an amount of the
undersigned’s Lock-up Shares equal to 5% of the Daily Trading Volume as defined
below shall be released daily from the provisions of this Agreement. For
example, if the 5% of the Daily Trading Volume was determined to be 1,000
shares, the undersigned would have 1,000 Lock-up Shares released daily from the
provisions of this Agreement.

 

The term “Daily Trading Volume” means the average trading volume of the Common
Stock as officially reported by the principal securities market in which the
shares of Common Stock are listed or admitted for trading (including the Amex,
Nasdaq Stock Market or the OTC Bulletin Board). The “Trading Limit” shall be
reached if, prior to the referenced date, the Daily Trading Volume reaches or
exceeds an average of 50,000 shares a day for 20 consecutive trading days. The
Daily Trading Volume and Trading Limit shall be appropriately adjusted should
the Company make a dividend or distribution, undergo a split or a reverse split
or otherwise reclassify its shares of Common Stock.

 

3. The undersigned consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of shares of Common
Stock except in compliance with the preceding provisions of this Agreement. The
undersigned also consents to the placement of the following legend on any and
all stock certificates that evidence the shares of Common Stock that are the
subject of this Agreement:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDERS NAMED
THEREIN, DATED AS OF NOVEMBER 30, 2012. A COPY OF THE LOCK-UP AGREEMENT MAY BE
INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

4. This Agreement will terminate on the second anniversary of the date of this
Agreement and thereafter all provisions and restrictions contained herein shall
cease and be of no further force or effect.

 

5. Notwithstanding anything to the contrary set forth herein, the Company may,
at any time and from time to time, waive in writing any of the conditions or
restrictions contained herein.

 

6. Except as otherwise provided in this Agreement, the undersigned shall be
entitled to beneficial rights of ownership of the Lock-up Shares, including the
right to vote the Lock-up Shares for any and all purposes.

 

7. This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.

  

37

 

 

8. All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement at the addresses set forth on the signature
page below. All notices shall be deemed to be given on the same day if delivered
by hand or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.

 

9. This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

WEBXU, INC.         By: /s/ Matt Hill   Name: Matt Hill   Title: Executive
Chairman         M.T. PERFORMANCE MARKETING, INC.         By: /s/ Keith Cohn  
Name: Keith Cohn   Title: CEO         MTPM HOLDINGS, LLC         By: /s/ Keith
Cohn   Name: Keith Cohn   Title: CEO  



 



38

 

 